, o , . Alvia K. Hellecstela   Page 1 of 1




                                                                                              E'"N;
                      H.ARRIS                                                                 ;/ri !       : , >NICALLY Fil
                                                                                              i' Du.   .     -        ,   - fr




               VIA ECF
                         LAURENT
                                                                              i
                                                                           December 6, 2 9

                                                                         c>-c~.,
                                                                                               DA1i ; -L.ED=-L£ .(
                                                                                                                   ;;f;._
                                                                                                                          VLe
                                                                                                                          1
                                                                                                                                .
                                                                                                                            l ::!I

               Hon. Alvin K. Hellerstein
               United States District Judge
                Southern District of New Y a r k . /..                'YJ_~ •. i,. ~~ _~
                500 Pearl Street                                l-.. Y,......  1 '- ,~-,. ~----._
                New York, NY 10007                                                        \   2 -   l l '-( )
                                 Re:         United States v. David Wagner. et. al .• 19-cr-437 (AKH)

                Your Honor:

                       T am one of the lawyers representing defendant Marc Lawrence in this case. T w1ite to
               respectfully request that the Comt approve Mr Lawrence's travel to New Orleans next week so
               that he may attend a funeral

                        As palt of the conditions of release that the Court set for Mr. Lawrence on June 26, 2019,
                his travel was restricted to the State of Florida and the Southern and Eastern Districts ofNew York.
                (Docket No. 8). Mr. Lawrence seeks to travel to at1d from New Orleans by plane, departing from
                Tampa, Florida on Thursday, December 12 th and returning to Florida on Saturday, December 14 111 •

                       Neither the government (AUSA Jilan Kamal) nor Pretrial Services (USPSO Anthony
                Zarate) objects to this request.


                                                                             Sincerely,


                                                                             /s/
                                                                             Michelle Fox

                cc:      AUSA Jilan Kamal, Esq. (by ECF)
                         AUSA Sagar Ravi, Esq. (by ECF)




         MiCKHle rOX       MFOX@HS Ll,W.COM        I DIRECT {6.16) 259   3i69


         HS-LAW.COM       MAIN {212) 397 • 3370     1 FAX (202) 202 · 6206      I 40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
